Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2020 has been considered.

       Allowable Subject Matter
3.	Claims 1-9and 11-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
Claims 1-8
None of the prior art of record teaches or suggests an image forming apparatus comprising a temperature controller configured to correct the predetermined fixing temperature in the fixing process based on first information indicating a manufacturing time of the developer, and also based on an amount of time elapsed since the manufacturing time of the developer.
Claims 9, 11 and 12
None of the prior art of record teaches or suggests a developer container comprising a storage medium configured to store first information indicating a manufacturing time of developer in the developer container, and second information representing at least one heat characteristic value of the developer stored in the developer container.


Claims 13-20
None of the prior art of record teaches or suggests a method of operating an image forming apparatus comprising the steps of determining an elapsed time since a time of manufacturing of developer to be fixed to a sheet at a predetermined fixing temperature, and correcting the predetermined fixing temperature by adding an elapsed time fixing temperature correction value to the predetermined fixing temperature.
	    
        Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private

would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        01/16/21